Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 4/20/2022
Claims 1-25 have been submitted for examination
Claims 1-25 have been allowed
Allowable Subject Matter
1.	Claims 1-25 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a memory device, may use : an error cache to store indications of memory cells identified as defective and may augment an error correction procedure using the stored indications. If one or more errors are detected in data read from the memory array, the apparatus may check the error cache, and if a bit of the data is indicated as being associated with a defective cell, the bit may be inverted. After such inversion, the data may be checked for errors again. If the inversion corrects an error, the resulting data may be error-free or may include a reduced quantity of errors that may be correctable using an error correction scheme.

The prior art of record for example Lo teaches integrated circuit has an array cache, a cache replacement store, and a memory. The memory includes a primary array and a redundant array. The circuitry for a defective location in array cache is configured to transfer data into or out of the primary array using the array cache. The circuitry is configured to use the cache replacement store in the transfer of the data in place of the defective location in the array cache. The circuitry is configured to map addresses corresponding to defective cells in the primary array to the redundant array.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method, comprising: receiving a command to read data from a memory array, the command indicating an address associated with a set of memory cells within the memory array; reading, in response to the command, the data from the set of memory cells; determining, based at least in part on the indicated address, whether a cache includes an indication that a memory cell of the set of memory cells is defective; and performing, read from the set of memory cells, a procedure for error correction that is based at least in part on whether the cache includes the indication.”.
	Claims 2-11 depend from claim 1, are also allowable.
Claims 12, 13, 14 and 21 are allowable for the seam reasons as per claim 1.
	Claims 19 and 20 depend from claim 12, are also allowable.
	Claims 15-18 depend from claim 14, are also allowable.
	Claims 22-25 depend from claim 21, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112